Vories, Judge,
delivered the opinion of the court.
This was an action brought in the St. Louis Circuit Court by husband and wife against the defendant, who was a registering officer, for refusing to register Virginia L. Minor, the wife, as a lawful voter. ,
The defendant demurred to the petition on the ground,that the said Virginia had no right to vote at the general election held in November, 1872, referred to in said petition, and on other grounds not necessary to mention. The defense being based upon the Constitution of the State of Missouri, which provides, that “ every male citizen of the United States, &c., * * * * shall be entitled to vote at such election for all officers, State, County and municipal, made elective by the people, or any other election held in pursuance of the laws of this Stateand upon the registration law of said State, approved March 10, 1871, to the same effect, and requiring the registration officers to register such voters, &c. ;■ and it is claimed therefore, that the defendant was justified in refusing to register the plaintiff (Virginia L. Minor), on account of her sex.
The validity of this clause of the State Constitution, and the registration act based thereon, is denied by the plaintiffs, they contending that said constitutional provision and the act of the Legislature in pursuance thereof are in violation of the Constitution of the United States, aud particularly to the clauses thereof specified in the petition.
*63There is no question made in reference to the sufficiency of ' the petition in other respects, provided that females have a right to be registered as voters, and vote at elections held un. der the Constitution and laws of the State, notwithstanding the provisions of the Constitution and laws of the State to the contrary thereof.
The question presented then is, whether there is conflict between the Constitution of the United States and the Constitution and laws of the State of Missouri on this subject. That the different States of the Union had a right, previous to the adoption of what is known as the 14th Amendment to the Constitution of the United States, to limit the right to vote at election by their Constitutions and laws to the male sex, 1 think cannot at this day be questioned. The (I may say) universal construction of the Constitution of the United States on this subject, and the almost universal practice of all of the States in reference to this subject, from the adoption of the Constitution to the present time, ought to be sufficient to prevent the necessity of an investigation of this subject now. There are certainly some questions that the courts of the conntfy have a right to consider as settled, and that question I think is one of them.
By the 14th Amendment to the Constitution it is provided as follows:
“ Sec. 1. All persons born or naturalized in the United States, and. subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law, which shall abridge the privileges or immunities of citizens of the United States ; nor shall any State deprive any person of life, liberty or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.”
“ Sec. 2. Representatives shall be apportioned among the several States according to their respective numbers, counting the whole number of persons in each State, excluding Indians» not taxed. But when the right to vote at any election for the choice of electors for President and Yice-President of the *64United States, Representatives in Congress, the executive and judicial officers of a State, or the members of the Legislature thereof, is denied to any of the male, inhabitants of such State, being 21 years of age, and citizens of the United States, or in any way abridged except for participation in rebellion or other crime, the basis of representation therein shall be reduced in the proportion, which the number of such male citizens shall bear to the whole number of male citizens 21 years of age in such State.”
When we take into consideration the history of the times, in which this amendment was originated, and the circumstances, which in the view of its originators, produced its necessity, we will have but little trouble it seems to me to give it its proper interpretation. The whole slave population of the South had just been freed, and were about to enter into an entirely new relation with the balance of society, and were to assume new obligations and responsibilities. In this changed state of affairs, it was thought by those, who originated and adopted this amendment, that it was absolutely necessary, that these emancipated people should have the elective franchise in order to enable them to protect themselves against unfriendly legislation in which they could take no part; that unless these people had the right to vote and thus protect themselves against oppression, their freedom from slavery would be a mere mockery, and their condition but little improved. It was to remedy this that the 14th Amendment to the Constitution was adoptad. It was to compel the former slave States to give these freedmen the right of suffrage, and to give them all of the rights of other citizens of the respective States, and thus make them “ equal with other citizens before the law.” There could have been no other intention to abridge the power of the States to limit the right of suffrage to the male inhabitants. It was only intended to give the freedmen the same rights that were secured to all other classes of citizens in the State, and that if the other male inhabitants of the State over the age of twenty-one years enjoyed the right of suffrage, so should the males amongst the freed*65men over tlie age of twenty-one years enjoy the same right; it was not intended that females, or persons under the age of twenty-one years, should have the right of suffrage conferred on them. This is not only shown by the history of the times when the amendment was adopted, and the circumstances which produced it, but by reference to the 2d Section of said Amendment it will be seen, that the right to restrict the right of suffrage to the male inhabitants by a State is clearly recognized. If “the right to vote, &c., is denied to any of the male inhabitants of such State being twenty-one years of age &c.,” is the language used: this clearly recognizes the' right, and seems to anticipate the exercise of the right, on the part of the States to restrict the right of suffrage to the male inhabitants.
I think the Circuit Court committed no error in sustaining the demurrer to the petition.
Judge Wagner absent. The other judges concurring,
the judgment of the Circuit Court is affirmed.